Citation Nr: 0524193	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-02 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1973.  He died in May 2001.  The appellant is the veteran's 
surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  Thereafter, the claims file was 
transferred to the St. Louis, Missouri, RO.

The appeal is remanded and VA will notify the appellant if 
further action is required on her part.


REMAND

?	This issue is remanded to obtain outstanding, relevant 
medical records.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

As reported on the veteran's death certificate, the immediate 
cause of his death was hypotension due to or as a consequence 
of myocardial infarction due to or as a consequence of 
cryptogenic cirrhosis with liver failure.  There were no 
other significant conditions contributing to death, but not 
resulting in the underlying causes, listed on the death 
certificate.  

During his lifetime, the veteran was service-connected for 
post-operative status excision of the left medial meniscus 
with residual unstable, left knee; one-inch shortening of the 
right leg; and bilateral high frequency hearing loss.

The appellant contends that the veteran's fatal liver damage, 
diagnosed initially in July 1997, was a result of Agent 
Orange exposure when he served in Vietnam.  In the 
alternative, the appellant alleges that vancomycin resistant 
enterococcus (VRE) bacteria, which prohibited the veteran 
from receiving a liver transplant, was incurred in, or caused 
by, the veteran's military service.  The appellant claims 
that, but for VRE, the veteran would have received a liver 
transplant and, therefore, the bacteria hastened the 
veteran's death.  As such, the appellant contends that 
service connection is warranted for the veteran's death. 

The Board finds that a remand is necessary as there appears 
to be outstanding, relevant medical evidence.  The appellant 
has indicated that the veteran was treated primarily at the 
San Francisco VA Hospital and was transferred to Vancouver, 
Washington, where VA Portland physicians refused to perform a 
liver transplant due to VRE.  As such, while the appellant 
and veteran were returning to California, the veteran became 
distressed and was transferred to the Portland Adventist 
Medical Center where he passed away.  There are no records 
from any of these facilities and as such records are 
probative of the issue on appeal, they should be obtained and 
associated with the claims file.  

Additionally, as indicated above, the appellant has advanced 
a second theory regarding VRE.  However, the July 2002 rating 
decision only considered whether the veteran's death was 
related to any of his service-connected disabilities or 
whether the cause of death was related to Agent Orange 
exposure.  As such, while on remand, the agency of original 
jurisdiction should consider whether VRE was incurred in, or 
caused by, the veteran's military service, and, whether it 
caused or materially contributed to the veteran's death.  

Accordingly, this case is REMANDED for the following:

1.  The appellant should be requested to 
identify all facilities where the veteran 
received treatment prior to his death 
and, if necessary, she should provide 
Authorization and Consent to Release 
Information to VA forms for such 
facilities.  Appropriate steps should be 
taken to obtain outstanding relevant 
records, to include those from the San 
Francisco VA Medical Center, the VA 
facilities where the veteran was treated 
in Vancouver, Washington, and Portland, 
Oregon, and the Portland Adventist 
Medical Center.  A negative response for 
any records that cannot be obtained 
should be included in the claims file.  
Any records obtained should be associated 
with the file.   

2.  Any additionally indicated 
development should then be conducted, to 
include obtaining any medical opinion 
deemed necessary for the appropriate 
adjudication of the claim.

3.  After completing the above, the 
appellant's claim should be re-
adjudicated, based on the entirety of the 
evidence.  The agency of original 
jurisdiction should consider whether VRE 
was incurred in, or caused by, the 
veteran's military service, and, whether 
it cause or materially contributed to the 
veteran's death.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, she and her 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




